In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, dated October 6, 1967, which dismissed the writ and remanded him to respondent’s custody. Judgment reversed, on the law and in the interests of justice, without costs, and proceeding remitted to the Special Term for a de novo hearing in accordance herewith. The findings of fact below are affirmed. In our opinion the evidence supports the finding that relator did not sustain his burden of proving that he understood the charge against him and was capable of making his defense (cf. Dusky v. United States, 362 U. S. 402). However, the interests of justice will best be served, in view of the lapse of time, if a new full-scale hearing is held at which defense counsel may introduce and develop testimony, including that of attorneys, concerning realtor’s ability to assist in his defense. We have considered the other contentions raised by relator and find them to be without merit. Christ, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.